NO. 12-20-00248-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

THOMAS LYTLE AND ELLEN LYTLE,                             §   APPEAL FROM THE 294TH
APPELLANTS

V.                                                        §   JUDICIAL DISTRICT COURT

HELMUTH K. GUTZKE AND
ZACKIANN GUTZKE,                                          §   VAN ZANDT COUNTY, TEXAS
APPELLEES

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellants, Thomas Lytle and Ellen Lytle, filed a motion to dismiss this appeal. The
motion states that the parties reached an agreement and resolved their claims, including an
agreement to dismiss the appeal. No decision has been delivered in this appeal. Accordingly,
Appellants’ motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P.
42.1(a)(1). All costs are taxed against the party incurring same.
Opinion delivered November 30, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 30, 2020


                                        NO. 12-20-00248-CV


                      THOMAS LYTLE AND ELLEN LYTLE,
                                 Appellants
                                    V.
                  HELMUTH K. GUTZKE AND ZACKIANN GUTZKE,
                                 Appellees


                               Appeal from the 294th District Court
                       of Van Zandt County, Texas (Tr.Ct.No. 20-00131)

                   THIS CAUSE came on to be heard on the motion of the Appellants to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed,
and that the decision be certified to the court below for observance. All costs are taxed against
the party incurring same.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.